DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 4-5, 9-11, 13-14, 16-17, 21, and 25-26. Claims 3 and 8 were cancelled, claims 16, 21 and 25-26 were amended in the response filed 12/16/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinzendoerfer et al. (US 2014/0013941) in view of Stemmer et al. (US 6,156,089), Wood (US 2007/0182062), Sassa et al. (US 5,792,229), and Unger et al. (US 2016/0067648).
Regarding claim 16, Stinzendoerfer discloses an air filter for filtering air in a vehicle or work machine ([0008]). The air filter system 70 (filter element) comprising a housing 50 with a first housing half 51 and a second housing half 52 ([0080], Fig 6). The filter element 1 (filter body) is disposed in the housing 50 ([0008], Fig 6). An inflow-sided prefilter layer 10 of the filter element 1 comprises a zigzag-folded cellulose filter medium 11 (particle filter of a folded filter medium having a comb-like cross section with comb peaks and comb valleys) and is arranged at an inflow face of the filter element ([0081], Fig 6). An adsorption filter layer 20 is disposed downstream of the prefilter layer 10 and comprises multi-layer structures of superimposed ([0080], Figs 1-6). 
In one embodiment, the structure is arranged such that two layers 100 are arranged one above the other in such a way that the bulk layers 102 (adsorption agent layer) are superimposed which is limited on both sides of the carrier layers (carrier layer) (thus: carrier layer 101 [first carrier layer], bulk layer 102 [first adsorption layer], bulk layer 102 [second adsorption layer], carrier layer 101 [second carrier layer]) (the structure of claim 16 wherein the first adsorption layer of the first media layer is arranged on and contacting directly against the second adsorption layer of the second media layer) ([0076], Fig 2). The layers are connected with adhesive threads (thus adhesively fixed) ([0079]). The carrier stratum 101/103 are an expanded synthetic grid or a layer of a flat material, a fleece of spunbond or meltblown polyester fibers ([0024]); thus a nonwoven media.
A lateral strip 40 circumferentially seals the prefilter layer 10 and the adsorption filter layer 20 ([0083], Fig 6) (plastic frame arranged on and enclosing about circumferential outer end edges of the particle filter, the first media layer and the second media layer, the plastic frame extending from the inflow face of the particle filter at least to an outflow face of the second media layer). The lateral strip is made out of polyester, and thus a plastic.
Stinzendoerfer further teaches circumferential sealing 41 around the filter element 1 and the lateral strip 40 ([0080], Fig 6). Because the circumferential sealing 41 goes all the way around the lateral strip 40 and attaches the filter element 1 to the housing 50 which makes and surrounds the interior, an outer surface of the plastic frame is arranged in the open interior of the housing and connected to the circumferential wall of the housing.

Stemmer discloses an air filter for removing particles and other materials, and comprises multiple filter elements, which include activated carbon and a pleated first filter element 220 (abstract). In the pleated first element 220, stiffening gussets 238 or glue tracks 240 are added to either or both sides of the first filter element 220, using hot-melt glue or other appropriate adhesive (C4/L65-C5/L5, Fig 4). The gussets and glue tracks provide stiffen and strengthen the pleaded first element against distortion (C4/L62-65). Because the gussets and glue tracks are provided in comb valleys, these materials are considered plastic webs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine either the gusset or glue tracks in the comb valleys in the pleated filter as taught by Stemmer with the zigzag-folded filter medium of Stinzendoerfer for the purpose of stiffening and strengthening the pleated filter against distortion.
While Stinzendoerfer discloses a lateral strip [plastic frame] which seals the prefilter layer 10 and the adsorption filter layer 20 ([0083], Fig 6), and therefore embeds the layers [particle filter, first media layer, second media layer] into an inner surface of the plastic frame, modified Stinzendoerfer does not explicitly disclose where the layers are embedded into plastic material of the plastic frame at an inner surface of the plastic frame.
(abstract). The frame is moulded in situ by solidification of a liquid, solidifiable moulding composition provided around the periphery of the filter element (abstract). As seen in Figure 3, the filter element 1 is placed inside a mould 14 having a cavity 15 which is filled with a hardenable liquid composition 16 ([0036]). The liquid composition ingresses into the peripheral edge of the element 10 ([0036], Fig 3), and therefore the filter elements are considered embedded into the plastic material. Wood teaches the filter unit made this way has a number of advantages can include additional layers (“more than one plane”) ([0022]-[0027]), teaches that the two or more items may be encapsulated at the same time ([0027]), and teaches of enhancing the seal ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the frame made by moulding in situ on the filter element of Wood as the lateral strip seal of Stinzendoerfer (thereby having the end edges embedded in plastic material) for the purpose of encapsulating the ends of the multiple prefilter and adsorption filter layers at the same time while enhancing the seal due to the ingress of material (Wood at [0037]).
While Stinzendoerfer discloses the circumferential sealing 41 goes all the way around the lateral strip 40 and attaches the filter element 1 to the housing 50 which makes and surrounds the interior, and therefore meets the limitation of an outer surface of the plastic frame is arranged in the open interior of the housing and connected to the circumferential wall of the housing, modified Stinzendoerfer does not explicitly disclose wherein the outer surface of the plastic frame connected directly onto the circumferential wall of the housing.
(C5/L30-32). As seen in Figure 6, the outer surface of the filter 200 with seal member 206 is directly connected to engagement portion 2941 in a case 294 (Fig 6, C6/L11-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the direct connection of the outer surface of the seal member of the filter to an engagement portion in a case of Sassa with the lateral strip/frame of Stinzendoerfer modified by Wood (by having the filter touch the side walls of the housing 50) for the purpose of increasing sealability and vibration resistance (Sassa at C6/50-55). 
With regards to the limitation that the filter element is a “fuel cell filter element configured as a cathode air filter for a fuel cell system”, these limitations are interpreted as intended use of the filter element. Therefore, as long as the air filter of Stinzendoerfer is capable of being used as an air filter for a fuel cell, the air filter of Stinzendoerfer meets the structural limitations of the claim. The structural limitations of the claim appear to be filter elements and its components (housing, filter body, particle filter, media layers, plastic frame); therefore, because modified Stinzendoerfer teaches or renders obvious these limitations, the combination meets all the structural limitations of the claim, and thus is capable of being used as an air filter for a fuel cell.
However, even assuming, arguendo, that Stinzendoerfer is not taken as meeting the limitations of a fuel cell filter element, consider the following: Stinzendoerfer teaches that filter removes floating particles, dusts, aerosols, and vapors from the air stream for air supplied to a driver’s cab ([0002], [0005]-[0008]). Unger (also includes Stinzendoerfer as an inventor) (abstract), but teaches the use of the filter element for the filtration of supply air to various processes such as, for example, supply air to fuel cells, in stationary or mobile applications such as motor vehicles or aircraft, is also conceivable ([0077]).
Because Unger teaches that air filters for filtering air supplied to a driver’s cab and also be used to filter air for supplying air to fuel cells [the cathode uses air], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the air filter of Stinzendoerfer to supply air to a cathode of a fuel cell system.

Claims 4-5, 9-11, 13-14, 17, 21, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinzendoerfer et al. (US 2014/0013941) in view of Wood (US 2007/0182062), Sassa et al. (US 5,792,229), Kaffenberger (WO 2007/039037), and Unger et al. (US 2016/0067648).
Regarding claims 21 and 17, Stinzendoerfer discloses an air filter for filtering air in a vehicle or work machine ([0008]). The air filter system 70 (filter element) comprising a housing 50 with a first housing half 51 and a second housing half 52 ([0080], Fig 6). The filter element 1 (filter body) is disposed in the housing 50 ([0008], Fig 6). An inflow-sided prefilter layer 10 of the filter element 1 comprises a zigzag-folded cellulose filter medium 11 (particle filter of a folded filter medium having a comb-like cross section with comb peaks and comb valleys) and is arranged at an inflow face of the filter element ([0081], Fig 6). An adsorption filter layer 20 is disposed downstream of the prefilter layer 10 and comprises multi-layer structures of ([0080], Figs 1-6). 
In one embodiment, the structure has a semi-finished product 110 with a bulk layer 102 of active carbon applied to a carrier stratum 101 and covered by a cover stratum 103 ([0078], Fig 4). Two superimposed semi-finished products 110 can be stacked on each other ([0078], Fig 5) (thus: carrier layer [first carrier layer], adsorption layer [first adsorption layer], carrier layer [second carrier layer], carrier layer [third carrier layer], adsorption layer [second adsorption layer], carrier layer [fourth carrier layer]) (the structure of claim 21 wherein the inflow face of the third carrier layer of the second media layer [carrier/adsorption/carrier] is arranged on and contacting directly against the outflow face of the second carrier layer of the first media layer [carrier/adsorption/carrier]). Additionally, Stinzendoerfer teaches the layers are fixed to each other by means of a fine adhesive application ([0024]) (thus adhesively fixed). The carrier stratum 101/103 are an expanded synthetic grid or a layer of a flat material, a fleece of spunbond or meltblown polyester fibers ([0024]); thus a nonwoven media.
A lateral strip 40 circumferentially seals the prefilter layer 10 and the adsorption filter layer 20 ([0083], Fig 6) (plastic frame arranged on and enclosing about circumferential outer end edges of the particle filter, the first media layer and the second media layer, the plastic frame extending from the inflow face of the particle filter at least to an outflow face of the second media layer). The lateral strip is made out of polyester, and thus a plastic. The outer surface of the lateral strip 40 [plastic frame] is arranged in the open interior of the housing and connected to the circumferential wall of the housing (see Fig 6).
([0080], Fig 6). Because the circumferential sealing 41 goes all the way around the lateral strip 40 and attaches the filter element 1 to the housing 50 which makes and surrounds the interior, an outer surface of the plastic frame is a connecting surface connecting the plastic frame onto the circumferential wall of the housing, mounting the filter body in the open interior of the housing.
While Stinzendoerfer discloses a lateral strip (plastic frame) connected to the housing via sealing 41 and within the open interior of the housing ([0080], Fig 6) and teaches that injection molding can be used as an alternatives to lateral strips ([0054]), Stinzendoerfer does not explicitly disclose where the circumferential outer end edges of the particle filter and the circumferential outer end edges of the first and second medial layers are embedded into plastic material of the plastic frame.
Wood discloses a filter unit comprising a filter element and an encircling peripheral encasement frame to which the filter element is sealed (abstract). The frame is moulded in situ by solidification of a liquid, solidifiable moulding composition provided around the periphery of the filter element (abstract). As seen in Figure 3, the filter element 1 is placed inside a mould 14 having a cavity 15 which is filled with a hardenable liquid composition 16 ([0036]). The liquid composition ingresses into the peripheral edge of the element 10 ([0036], Fig 3), and therefore the filter elements are considered embedded into the plastic material. Wood teaches the filter unit made this way has a number of advantages can include additional layers (“more than one plane”) ([0022]-[0027]), teaches that the two or more items may be encapsulated at the same time ([0027]), and teaches of enhancing the seal ([0037]).
(Wood at [0037]).
While Stinzendoerfer discloses the circumferential sealing 41 goes all the way around the lateral strip 40 and attaches the filter element 1 to the housing 50 which makes and surrounds the interior, and therefore meets the limitation of an outer surface of the plastic frame is arranged in the open interior of the housing and connected to the circumferential wall of the housing, modified Stinzendoerfer does not explicitly disclose wherein the outer surface of the plastic frame connected directly onto the circumferential wall of the housing.
Sassa discloses a filter 200 with a seal material 206 installed around a whole circumference of said filter (C5/L30-32). As seen in Figure 6, the outer surface of the filter 200 with seal member 206 is directly connected to engagement portion 2941 in a case 294 (Fig 6, C6/L11-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the direct connection of the outer surface of the seal member of the filter to an engagement portion in a case of Sassa with the lateral strip/frame of Stinzendoerfer modified by Wood (by having the filter touch the side walls of the housing 50) for the purpose of increasing sealability and vibration resistance (Sassa at C6/50-55). 

Kaffenberger discloses a filter arrangement for a fuel cell intake (abstract) comprising a housing 8 having a top part 9 and a bottom part 10 (plastic frame) which are made of plastic by injection molding (P7/L16-17). A filter 1 is formed from two layers of a first filter medium 2,3 and a layer of a second filter medium 4 sandwiched by the first filter media (P6/L15-18). The top part 9 and bottom part 10 have flanges 11,12 to bring the top part and bottom part into contact (P7/L17-19).  Kaffenberger teaches the flanges and the edge sections may be bonded together in an integrally bonded manner (P3/L13-14).  The connection may be integrally bonded by adhesive gluing (P3/L16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the bonding/adhesive gluing from the top and bottom parts of Kaffenberger as the circumferential sealing of modified Stinzendoerfer for the purpose of securing the filter while providing sealing. 
With regards to the limitation that the filter element is a “fuel cell filter element configured as a cathode air filter for a fuel cell system” and (claim 17) arranged in a cathode air filter for a fuel cell system, these limitations are interpreted as intended use of the filter element. Therefore, as long as the air filter of Stinzendoerfer is capable of being used as an air filter for a fuel cell, the air filter of Stinzendoerfer meets the structural limitations of the claim. The structural limitations of the claim appear to be filter elements and its components (housing, filter body, particle filter, medial layers, plastic frame); therefore, because modified 
However, even assuming, arguendo, that Stinzendoerfer is not taken as meeting the limitations of a fuel cell filter element, consider the following: Stinzendoerfer teaches that filter removes floating particles, dusts, aerosols, and vapors from the air stream for air supplied to a driver’s cab ([0002], [0005]-[0008]). Unger (also includes Stinzendoerfer as an inventor) discloses an interior air filter 10 for a driver’s cabin (abstract), but teaches the use of the filter element for the filtration of supply air to various processes such as, for example, supply air to fuel cells, in stationary or mobile applications such as motor vehicles or aircraft, is also conceivable ([0077]).
Because Unger teaches that air filters for filtering air supplied to a driver’s cab and also be used to filter air for supplying air to fuel cells [the cathode uses air], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the air filter of Stinzendoerfer to supply air to a cathode of a fuel cell system.
Regarding claims 4-5 and 26, modified Stinzendoerfer discloses all of the claim limitations as set forth above. Stinzendoerfer teaches the connecting surface of the lateral strip/plastic frame is arranged at an outer circumference of the plastic frame (see Fig 6). Kaffenberger teaches the connection may be integrally bonded by adhesive gluing (P3/L16).
Regarding claim 9, modified Stinzendoerfer discloses all of the claim limitations as set forth above. Stinzendoerfer teaches lateral strips 12, 23, and 32 which seal the circumferential edges the prefilter layer 10, fine filter layer 30, and adsorption filter layer 20 (having the media layers), and are arranged within the lateral strip 40 (plastic frame) (see Fig 6, [0083]).
claims 10-11, modified Stinzendoerfer discloses all of the claim limitations as set forth above. The adsorption filter comprises activated carbon (abstract) and can be fixed in an open-pore foam with pourable activated carbon and made of a reticulated foams including polyurethane, an adhesive ([0023]). Further, with regards to the polyurethane adhesive being a reactive adhesive or thermoplastic adhesive, the instant specification at published paragraph [0010] identifies polyurethane as a reactive adhesive. Thus, because the combination teaches a polyurethane adhesive, the combination also teaches a reactive adhesive because the instant application teaches that polyurethane is a reactive adhesive.
Regarding claim 13, modified Stinzendoerfer discloses all of the claim limitations as set forth above. Stinzendoerfer teaches the carrier stratum 101/103 is an expanded synthetic grid or a layer of a flat material, a fleece of spunbond or meltblown polyester fibers ([0024]); thus a filter nonwoven.
Regarding claim 14, modified Stinzendoerfer discloses all of the claim limitations as set forth above. Stinzendoerfer teaches the first or second adsorption layers 102 comprises activated carbon which immediately adjoins a respective one of the carrier layers (Fig 5, [0024]).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinzendoerfer et al. (US 2014/0013941) in view of Wood (US 2007/0182062), Sassa et al. (US 5,792,229), Kaffenberger (WO 2007/039037), and Unger et al. (US 2016/0067648), as applied to claim 21 above, and further in view of Stemmer et al. (US 6,156,089).
claim 25, modified Stinzendoerfer discloses all of the claim limitations as set forth above. While Stinzendoerfer discloses a lateral strip [plastic frame], Stinzendoerfer does not explicitly disclose wherein the plastic frame includes a plurality of plastic webs, each plastic web arranged in a respective comb valley of the particle filter, each plastic web extending across the inflow face of the particle filter and fixed at opposing ends of each plastic web onto opposing inner surfaces of the plastic frame.
Stemmer discloses an air filter for removing particles and other materials, and comprises multiple filter elements, which include activated carbon and a pleated first filter element 220 (abstract). In the pleated first element 220, stiffening gussets 238 or glue tracks 240 are added to either or both sides of the first filter element 220, using hot-melt glue or other appropriate adhesive (C4/L65-C5/L5, Fig 4). The gussets and glue tracks provide stiffen and strengthen the pleaded first element against distortion (C4/L62-65). Because the gussets and glue tracks are provided in comb valleys, these materials are considered plastic webs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine either the gusset or glue tracks in the comb valleys in the pleated filter as taught by Stemmer with the zigzag-folded filter medium of Stinzendoerfer for the purpose of stiffening and strengthening the pleated filter against distortion.
With regards to the limitation of “wherein the plurality of plastic webs are embedded into the plastic material of the plastic frame forming a one piece component”, Stemmer teaches adding stiffening gussets 238 or glue tracks 240 to stiffen and strengthen and prevent distortion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the stiffening gussets or glue tracks all the .

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
With regards to arguments drawn to claim 16, the arguments are drawn to the amended limitations, which are addressed by newly cited references Wood and Sassa above.

With regards to arguments drawn to claim 21, Applicant argues none of the references teach or disclose the limitations regarding the amendments and limitations regarding the plastic web (“the plastic web includes: a plurality of plastic webs, each plastic web arranged in a respective comb valley…” see arguments pages 9-10).
This is not considered persuasive. Arguments drawn to the amended limitations are addressed by newly cited references Wood and Sassa above.
With regards to none of the references meeting the limitations of the plastic frame and plurality of plastic webs, claim 21 does not contain any limitations regarding the plastic webs and/or how said plastic webs are arranged. The arguments appear drawn to dependent claim 25.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a plurality of plastic webs…”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With regards to claim 25, Applicant argues that none of the reference teach or disclose the limitations including the amended limitations.
This is not considered persuasive. The Examiner notes that the amended limitations (“the plurality of plastic webs are embedded into the plastic material of the plastic frame forming a one piece component”) is addressed with newly cited reference Wood.
With regards the limitations of “each plastic web arranged in a respective comb valley…, each plastic web extending across the inflow face…”, Applicant does not set forth one element is not taught by the references, namely the Stemmer reference which was relied upon to meet these limitations. Stemmer meets the limitations; see rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                   

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725